DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13, 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the structure of the elastomer reinforcement cord is unclear.  Some claim limitations are drawn to the cord prior to heat treatment, such as the presence of a resin filament.  Other claim limitations, however, are drawn to the cord after heat treatment, such as gaps between the metal filaments are filled with resin.  These limitations directly conflict with one another.  The ordinarily skilled artisan, presented with the claim language, would not be able to determine the structure of the cord.
Further in regards to Claim 1, how can the diameter be 98%?  If the diameter of the cord comprising only the metal filaments is a baseline, how can a cord with the same metal filaments be less than this diameter?  It could be greater, but if the size of the metal filaments does not change, then again, how can the diameter be less than 100%?
Further in regards to Claim 1, the phrase a total length of gaps between the metal filaments that form an outermost sheath layer, before vulcanization, is 85% or less of the geometrically calculated value is unclear.  Is the geometrically calculated value the geometrically calculated value for the diameter of the cord comprising only the metal filaments?  If so, how are the gap lengths compared to a diameter?  Since it is unclear whether this cord is before or after heat treatment, it is unclear how this comparison can occur.  If the cord is after treatment, the prior cord dimension are irrelevant.  If the cord is prior to treatment, then the final cord dimensions are irrelevant.
In regards to Claims 7, 13, and 18, the phrase the resin filament is completely filled in a gap is unclear.  What does this mean?  The resin filament is only illustrated as being round.  As such, the gap would not be completely filled as there would be interstices between the metal filaments that would not be filled.  Likewise, the product cannot be melted resin, as it is taught as being a resin filament in the claims.
In regards to Claims 6, 12, and 17, the phrase closed structure is unclear.  What is considered closed?  Filaments in contact?  What about the ends of the cord?  How can the resin flow if the filaments are closed?
Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive.
In regards to Claim 1, Applicant has not explained why some claim limitations are drawn to the cord before vulcanization, and others are drawn to the cord after vulcanization.  These limitations are in direct conflict with one another.  The biggest example of this conflict is the resin filament.  The resin filament, after vulcanization, flows to fill gaps.  Claim 1, however, claims both the physical resin filament, as well as the resulting resin, as both being simultaneously present.  This is an important point, as a search for a resin filament physically present is not the same as a search for impregnated resin, which can have several sources including those which were not in filament form.
Further in regards to Claim 1, Applicant has not answered the question asked in the office action in regards to the diameter.  Respectfully, if the diameter of the cord comprising only the metal filaments is a baseline, how can a cord with the same metal filaments be less than this baseline?  The metal filaments did not change in size, so how can this diameter be less than 100%?  
Likewise the phrase a total length of gaps between the metal filaments that form an outermost sheath layer, before vulcanization, is 85% or less of the geometrically calculated value has not been addressed.  
In regards to the closed structure, Applicant’s arguments seem to indicate that there is a difference between closed structure, and a saturated structure where the filaments would be in contact.  Applicant argues that the closed structure can be formed by the resin filament being melted during vulcanization.  The issue (again) is that this closed property can only occur after vulcanization, while the filament is only present before vulcanization.  So the core cannot have a closed structure formed by a melted resin, if the resin filament is still present.
	In regards to the phrase the resin filament is completely filled in a gap, Applicant argues this means “the filaments form a linear shape when the steel cord is composed before vulcanization, but after vulcanization, the heat of vulcanization causes the filaments to melt and penetrate into the gaps”.  This position is illogical to Examiner.  If the filament is placed in the core of the cord, it does not fill the gaps.  Yes, if it is melted, then Examiner can understand how the resin would flow between the gaps.  But the “filament” does not do this filling; only the melted resin.  Yet again, Examiner points to the issues of claiming the cord both before and after heat treatment, and both sets of properties being claimed as concurrent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732